Exhibit 32.1 CERTIFICATIONS OF CHIEF EXECUTIVE OFFICER, CHIEF ADMINISTRATIVE OFFICER AND TREASURER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Joseph C. Levesque, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Aetrium Incorporated on Form 10-Q for the quarterly period ended June 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Aetrium Incorporated.A signed original of this written statement required by Section 906 has been provided to Aetrium Incorporated and will be retained by Aetrium Incorporated and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 4, 2009 /s/ Joseph C. Levesque Name: Joseph C. Levesque Title: President and Chief Executive Officer I, Douglas L. Hemer, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Aetrium Incorporated on Form 10-Q for the quarterly period ended June 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Aetrium Incorporated.A signed original of this written statement required by Section 906 has been provided to Aetrium Incorporated and will be retained by Aetrium Incorporated and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 4, 2009 /s/ Douglas L. Hemer Name: Douglas L. Hemer Title: Chief Administrative Officer I, Paul H. Askegaard, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Aetrium Incorporated on Form 10-Q for the quarterly period ended June 30, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Aetrium Incorporated.A signed original of this written statement required by Section 906 has been provided to Aetrium Incorporated and will be retained by Aetrium Incorporated and furnished to the Securities and Exchange Commission or its staff upon request. Date: August 4, 2009 /s/ Paul H. Askegaard Name: Paul H. Askegaard Title: Treasurer (principal financial and accounting officer)
